         Case 5:19-cv-03108-SAC Document 33 Filed 09/10/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


IRINEO GARCIA,

                           Plaintiff,

vs.                                                  Case No. 19-3108-SAC

DAN SCHNURR, et. al.,

                           Defendants.


                                       O R D E R

      This case is before the court upon plaintiff’s motion to

reconsider the court’s dismissal of plaintiff’s Eighth Amendment

claim.      Doc.     No.   29.     A    motion     for   reconsideration   is    an

opportunity for the court to:             1) correct manifest errors of law

or fact; 2) review newly discovered evidence; or 3) review a prior

decision in light of a recent change in the law.                  Neonatal Prod.

Grp., Inc. v. Shields, 312 F. Supp. 3d 1010, 1020–21 (D. Kan.

2018).    “Appropriate circumstances for a motion to reconsider are

where the court has obviously misapprehended a party's position on

the facts or the law, or the court has mistakenly decided issues

outside of those the parties presented for determination.”                 Kustom

Signals, Inc. v. Applied Concepts, Inc., 181 F.R.D. 489, 492

(D.Kan.     1998).         A   party    should     not    bring   a   motion    for

reconsideration to raise arguments or present evidence that should

have been raised in the first instance, or to rehash arguments


                                           1
      Case 5:19-cv-03108-SAC Document 33 Filed 09/10/21 Page 2 of 4




previously considered and rejected by the court.             Shields, 312

F.Supp.3d at 1020-21.

     Plaintiff   has   had   multiple   opportunities   to   express   his

position regarding his Eighth Amendment claim.          See Doc. Nos. 1,

21, 25 and 26.   Plaintiff’s motion for reconsideration is a rehash

of previously considered arguments.          For this reason and the

reasons that follow the motion shall be denied.

     The motion for reconsideration addresses defendants’ alleged

failure to accommodate plaintiff’s disability (right leg amputated

below the knee) by providing access to safe showering facilities.

On August 10, 2018 at Hutchinson Correctional Facility (HCF),

plaintiff fell in a shower which had a seat plaintiff alleges was

slippery and a railing plaintiff alleges was awkward to use.

Plaintiff sustained a serious knee injury.

     In the motion for reconsideration, plaintiff alleges that two

prison officers (defendants Gerald Sheridan and David Gorges)

showed deliberate indifference to his health and safety because

they moved plaintiff from a “handicap pod” to a pod that had no

safety precautions for disabled inmates.        Doc. No. 29, p. 1.     As

the court reads the amended complaint (Doc. No. 21), plaintiff

alleges that in 2017 at HCF he was moved to a dorm that did not

have any facilities for disabled inmates and was housed there for

61 days.   Doc. No. 21, ¶¶ 27-38.       Importantly, plaintiff does not



                                    2
       Case 5:19-cv-03108-SAC Document 33 Filed 09/10/21 Page 3 of 4




allege that he suffered an injury because of this move or any move

ordered by Gorges or Sheridan.

      Under the doctrine of standing, even if plaintiff had once

endured dangerous conditions which may have been unconstitutional,

the absence of an injury or an imminent threat of injury prevents

plaintiff from bringing an Eighth Amendment claim concerning those

conditions.1        See   Lewis    v.   Casey,       518   U.S.   343,     349-50

(1996)(discussing      standing    to   bring    a   constitutional       claim);

Requena v. Roberts, 893 F.3d 1195, 1207 (10th Cir. 2018)(discussing

a denial of hygiene items without corresponding injury); Berryhill

v. Schriro, 137 F.3d 1073, 1076-77 (8th Cir. 1998)(discussing an

alleged   assault    as   an   Eighth   Amendment      claim).     The     injury

described in the amended complaint occurred in August 2018 when

plaintiff was using a shower which had a seat and handrail for the

safety of disabled inmates.         Plaintiff does not allege an actual

injury caused in 2017 by defendant Sheridan or Gorges.                   Nor does

he allege there is a current imminent threat of injury or even

that there was one at the time this case was filed.2

      The motion for reconsideration also argues that defendants

Sheridan, Gorges, Dan Schnurr and Misti Kroeker were aware of the



1 Plaintiff’s citation to Farmer v. Brennan, 511 U.S. 825, 845 (1994) and not
having to “await a tragic event” before obtaining relief for an Eighth Amendment
violation, concerns injunctive relief. Plaintiff has not alleged grounds for
injunctive relief in the amended complaint.
2 Plaintiff states in his motion for reconsideration that he was accommodated

after his injury. Doc. No. 29, p. 3.

                                        3
         Case 5:19-cv-03108-SAC Document 33 Filed 09/10/21 Page 4 of 4




hazardous conditions plaintiff faced in part because, in response

to   a   grievance    plaintiff    filed,    the    Kansas   Department   of

Corrections instructed as follows:            “It appears that with the

offender’s amputation and left leg injuries he would require seated

showering.”     Doc. No. 21, p. 20 (marked “Exhibit A”).

     The court maintains that plaintiff has not alleged facts

plausibly showing that defendants were deliberately indifferent to

an excessive risk of serious harm.        Plaintiff had seated showering

at the time of his injury.        There was also a handrail.      Plaintiff

does not allege prior injuries because the shower facilities he

used on August 10, 2018 were inadequate.           Consistent with the case

law the court cited in Doc. Nos. 22 (pp. 7-8) and 28 (p. 4), the

court rejects plaintiff’s motion for reconsideration.

     The motion (Doc. No. 29) is denied.

     IT IS SO ORDERED.

     Dated this 10th day of September 2021, at Topeka, Kansas.


                        s/Sam A. Crow__________________________
                        U.S. District Senior Judge




                                      4
